REDEMPTION AGREEMENT
 
THIS REDEMPTION AGREEMENT (this “Agreement”), is dated August 5, 2010 among
Kurtz Gravel Company, a Michigan corporation, Superior Holdings, Inc. (f/k/a
Superior Redi-Mix, Inc.), a Michigan corporation, BWB, Inc. of Michigan, a
Delaware corporation, Builders’ Redi-Mix, LLC, a Delaware limited liability
company, and USC Michigan, Inc., a Delaware corporation (hereinafter sometimes
collectively referred to as the “Joint Venture Partners”), U.S. Concrete, Inc.,
a Delaware corporation (“USC”), Superior Materials Holding, LLC, a Michigan
limited liability company (“Superior”), and Edw. C. Levy Co., a Michigan
corporation (“Levy”).
 
RECITALS
 
 
A.
Levy and the Joint Venture Partners are parties to an Operating Agreement with
respect to Superior effective as of April 1, 2007 (the “Operating Agreement”);

 
 
B.
Levy, the Joint Venture Partners and Superior are parties to a Contribution
Agreement dated March 26, 2007 (the “Contribution Agreement”);

 
 
C.
The parties formed Superior to manufacture and deliver ready-mix concrete and to
produce and sell masonry block and related concrete products (including pre-cast
concrete) (the “Business”);

 
 
D.
The parties have determined that it is in their best interests to enter into
this Agreement pursuant to which Superior shall redeem all of the Joint Venture
Partners’ Shares (as defined in the Operating Agreement) in Superior pursuant to
the terms and conditions of this Agreement; and

 
 
E.
Superior anticipates that immediately before the Closing (as defined below),
Superior will issue membership interests evidenced by 500 Shares (as defined in
the Operating Agreement) (the “Issuance”) to a third party (such third party, to
the extent it executes a Joinder Agreement in accordance with Section 16 hereof,
the “New Joint Venture Partner”) that will become a party to the Operating
Agreement (as defined below).

 
NOW, THEREFORE, the parties hereby agree as follows:
 
1.           Redemption.  Subject to the conditions and other terms of this
Agreement, at the Closing Superior shall redeem all of the Joint Venture
Partners’ Shares and the Joint Venture Partners shall transfer all of their
Shares to Superior (the “Redemption”), free and clear of any liens,
encumbrances, claims, security interests or rights whatsoever (excepting only
those imposed by the Operating Agreement).
 
1

--------------------------------------------------------------------------------




2.           Consideration.  The consideration for the Redemption is as follows:


 
a.
Subject to the proviso below, effective as of the Closing, Superior, Levy and
the New Joint Partner, if applicable (each an “Indemnifying Party” and
collectively, the “Indemnifying Parties”), shall jointly and severally
indemnify, hold harmless and defend USC, the Joint Venture Partners, and each of
their respective affiliates (including any affiliates or entities under common
control with USC pursuant to Sections 414(b), (c), (m) or (o) of the Internal
Revenue Code of 1986, as amended (the “Code”)), shareholders, directors,
officers, employees (each a “USC Indemnified Party”, and collectively, the “USC
Indemnified Parties”) from and against all Adverse Consequences (as such term is
defined in Annex A hereto) arising out of, relating to or resulting from any of
the following:



 
i.
facts or circumstances that occur on or after the Closing and which relate to
the post-closing ownership or operation of Superior (including, without
limitation, those arising out of or relating to the Lease Agreement, dated as of
April 30, 2003 (the “Comerica Agreement”), by and between Comerica Leasing
Corporation (“Comerica”) and USC;



 
ii.
subject to the proviso below, the Agreement Approving Asset Sale with the
Central States, Southeast and Southwest Areas Pension Fund, dated March 30, 2007
(the “Central States Agreement”), including without limitation (A) the USC
Indemnified Parties’ share of any Agreed Amounts (as defined in the Central
States Agreement) under paragraph 2 of the Central States Agreement that are
attributable to a drop in CBUs (as defined in the Central States Agreement),
whether with respect to periods prior to or after the Closing; and (B) the
secondary liability obligations of the USC Indemnified Parties attributable to
the pension contribution history of USC described in paragraphs 5 and 6 of the
Central States Agreement;



 
iii.
USC’s obligation to provide retiree medical coverage to current and former
Clawson employees of Superior and its affiliates pursuant to the collective
bargaining agreement between Superior Materials, LLC and Teamster’s Local Union
No. 614 (the “Union Employees”); and



 
iv.
the Issuance.

 
provided that to the extent such New Joint Venture Partner executes a Joinder
Agreement in accordance with Section 16 below and the closing of the Issuance
shall occur, Levy’s liability shall not exceed an amount equal to a percentage
of such Adverse Consequences equal to Levy’s ownership interest in Superior as
set forth in the Joinder Agreement and the liability of the New Joint Venture
Partner shall not exceed an amount equal to a percentage of such Adverse
Consequences equal to the New Joint Venture Partner’s ownership interest in
Superior as set forth in the Joinder Agreement.  For the avoidance of doubt,
Levy’s percentage interest of the Adverse Consequences together with the New
Joint Venture Partner’s percentage of Adverse Consequences shall equal
100%.  USC and Joint Venture Partners represent and warrant that, as of the date
hereof and as of the date of the Closing (the “Closing Date”), they are not
aware of any facts or circumstances that could give rise to any obligations or
liabilities of Superior, USC and/or the Joint Venture Partners under the Central
States Agreement.


The indemnification provided in this Section 2.a. shall be subject to the terms
set forth in Annex A hereto.


 
b.
Superior, Levy, USC and the Joint Venture Partners agree that the
indemnification provided for in the Contribution Agreement for the matters set
forth therein shall terminate as of the Closing and that none of Superior, Levy,
USC or any Joint Venture Partner shall have any indemnification obligations
under the Contribution Agreement effective as of the Closing.

 
2

--------------------------------------------------------------------------------


 
 
c.
If Superior, Levy or the New Joint Venture Partner, if applicable, or the Joint
Venture Partners or USC or any of their respective successors or assigns shall
(i) consolidate with or merge into any other corporation or entity and shall not
be the continuing or surviving corporation or entity of such consolidation or
merger or (ii) transfer all or substantially all of its properties and assets to
any individual, corporation or other entity, then, and in each such case, proper
provisions shall be made so that the successors and assigns of Superior, Levy or
the New Joint Venture Partner, if applicable, or the Joint Venture Partners or
USC, as the case may be, shall assume, in the case of Superior, Levy and the New
Joint Venture Partner, all of the obligations set forth in Section 2.a, and in
the case of the Joint Venture Partners and USC, all of the obligations set forth
in Section 2.d.  In addition, provisions shall be made so that any such
successors and assigns of Superior, Levy or the New Joint Venture Partner, if
applicable, or the Joint Venture Partners or USC, as the case may be, shall be
bound by the restrictions set forth in Section 9.

 
 
d.
The Joint Venture Partners and USC shall pay Superior the following:



(i)    At the Closing, $640,000;
(ii)   On or before January 1, 2011, $750,000; and
(iii)  On or before January 1, 2012, $750,000, clauses ii and iii as reflected
in the Promissory Note attached as Annex B hereto (“Promissory Note”).
 
 
e.
Superior and Levy each hereby agree that the Guaranty made as of April 1, 2007
by USC in favor of Superior and Levy in connection with the Contribution
Agreement (the “Guaranty”) shall be of no further force and effect and shall
terminate as of the Closing and that USC shall have no obligations under the
Guaranty or with respect to any Guaranteed Obligations (as defined in the
Guaranty).



 
f.
Superior and USC each hereby agree that the Cement Rebate Agreement, effective
as of April 1, 2007 (the “Rebate Agreement”), by and between Superior and USC
shall be of no further force and effect and shall terminate as of the Closing
and that USC shall have no obligations under the Rebate Agreement (including
with respect to the payment of any amounts to the “Superior Group” in accordance
with Section 3 of the Rebate Agreement).



 
g.
USC Michigan, Inc. (“USC Michigan”), Superior and Levy each hereby agree that
effective as of the Closing, USC Michigan shall no longer be a party to that
certain Supply Agreement, effective as of April 1, 2007 (the “Supply
Agreement”), among USC Michigan, Superior and Levy, and that all of USC
Michigan’s obligations under the Supply Agreement shall terminate as of the
Closing.



 
h.
Levy and Superior hereby agree to take the actions set forth on Schedule I
attached hereto.



 
i.
Without limiting the obligations of any Indemnifying Party under Section 2.a,
Levy shall cause Superior to reimburse USC for all out-of-pocket costs and
expenses associated with USC’s obligation to provide retiree medical coverage to
the Union Employees.   As soon as practical after the Closing, but in no event
later than March 31, 2011, Superior shall provide replacement retiree medical
coverage to the Union Employees under a medical plan sponsored by Superior.

 
3

--------------------------------------------------------------------------------


 
 
j.
The “Forbearance Date” (as defined in the Forbearance Agreement (the
“Forbearance Agreement”), by and among USC, the Joint Venture Partners and Levy)
is hereby terminated and of no further force or effect.  Levy shall have until
12:00 p.m. midnight Eastern Daylight Time on August 25, 2010 to exercise its
rights under Section 5.4 of the Operating Agreement (“Section 5.4 End
Date”).  If Levy does not exercise its rights under Section 5.4 of the Operating
Agreement on or before the Section 5.4 End Date, all such rights shall be
terminated and of no further force or effect as of the Section 5.4 End Date and
Levy hereby waives its right to exercise such rights after the Section 5.4 End
Date.



3.           Due Diligence Review.


a.           On and after the date hereof through August 16, 2010 (as may be
extended from time to time by the mutual agreement of the parties, the “Due
Diligence End Date”), as a condition to USC’s and the Joint Venture Partners’
obligations to consummate the Redemption, USC and the Joint Venture Partners
will be conducting due diligence on the financial condition and operations of
Levy and the New Joint Venture Partner, if applicable (the “Due Diligence
Review”), based on materials to be provided by Levy and the New Joint Venture
Partner, if applicable.  USC and the Joint Venture Partners have requested that
Levy and the New Joint Venture Partner, if applicable, provide the materials set
forth on Annex C hereto in connection with the Due Diligence Review.  In the
event that either USC or any Joint Venture Partner is dissatisfied, in its sole
discretion, with the results of the Due Diligence Review or is unable to
complete the Due Diligence Review based on materials provided by Levy and the
New Joint Venture Partner, if applicable, in connection with the Due Diligence
Review, USC or any Joint Venture Partner may terminate this Agreement by
providing written notice to the other parties hereto pursuant to Section 20(d),
subject to the survival provisions contained herein; provided, that such notice
must be provided by 12:00 p.m. midnight Eastern Daylight Time on the Due
Diligence End Date.


b.           The financial information to be provided by Levy and the New Joint
Venture Partner to USC and the Joint Venture Partners in connection with the Due
Diligence Review shall be provided to a financial advisor reasonably acceptable
to the parties to this Agreement; provided, that the parties to this Agreement
hereby acknowledge and agree that any of Lazard, JPMorgan and Citigroup and any
affiliate thereof are reasonably acceptable to them.  The Joint Venture Partners
and USC shall be solely responsible for the costs and expenses relating to the
retention of the financial advisor.  Any such financial advisor shall enter into
a confidentiality agreement (the “Confidentiality Agreement”) with Levy and the
New Joint Venture Partner reasonably satisfactory to Levy and the New Joint
Venture Partner.  The Confidentiality Agreement shall authorize such financial
advisor, its employees, agents, officers, directors and employees (collectively,
the “Authorized Representatives”) to conduct the Due Diligence Review on behalf
of USC and the Joint Venture Partners and to prepare and deliver an opinion to
USC and the Joint Venture Partners summarizing their findings; provided, that
the Authorized Representatives may not disclose the contents of the materials
provided by Levy or the New Joint Venture Partner in the Due Diligence Review to
USC or the Joint Venture Partners or any other third party (other than another
Authorized Representative).


4.           Negotiation of Final Forms.


a.           From the date hereof through and including August 18, 2010 (as may
be extended from time to time by the mutual agreement of the parties, the
“Negotiation End Date”), the parties hereto shall endeavor to negotiate mutually
acceptable forms of amendments, assignments or terminations with respect to each
of the agreements set forth on Schedule II hereto (collectively with the
agreement named on Schedule I attached hereto, the “Ancillary Agreements”) to
which they are a party.
 
4

--------------------------------------------------------------------------------




b.           On the Negotiation End Date, the parties hereto shall execute a
counterpart to this Agreement (the “Supplement”) setting forth the final, agreed
upon form of the amendment or assignment to or termination of, as applicable,
each of the Ancillary Agreements (collectively, the “Final Forms”); provided,
that the parties hereto may not reach agreement with respect to one or more
Final Forms, in which case the related Ancillary Agreement(s) shall continue in
full force and effect after the Closing (as in effect immediately prior to the
Closing) and the parties shall not enter into the related Final Form(s).
 
c.           In the event that the parties hereto fail to (i) execute the
Supplement or (ii) create a Final Form with respect to any Ancillary Agreement
(as attached to a fully executed Supplement), in each case, on or prior to the
Negotiation End Date, any party hereto may terminate this Agreement upon 10
days’ prior written notice to the other parties pursuant to Section 20(e),
subject to the survival provisions contained herein.
 
5.           Issuance.


a.           In the event that Superior has not consummated the Issuance on or
prior to September 30, 2010, Levy may terminate this Agreement by providing
written notice to the other parties hereto pursuant to Section 20(f), provided
that the notice must be provided by 12:00 p.m. midnight Eastern Daylight Time on
September 30, 2010 (the “Issuance Agreement Deadline”).


b.           Subject to the satisfaction of the conditions in Section 6 below,
the Joint Venture Partners and USC hereby approve the Issuance and the
Redemption and will vote and/or cause to vote the Shares owned by the Joint
Venture Partners in favor of the Issuance and the Redemption.


6.           Conditions to Closing.


a.           Superior’s obligation to close the Redemption shall be subject to
satisfaction of the following conditions prior to or concurrently with the
Closing, which conditions may be waived by Levy in its sole discretion:
 
 
i.
Levy’s and Superior’s consummation of the Issuance with the New Joint Venture
Partner providing for the Issuance on terms satisfactory to Levy; provided, that
if this condition is not met or waived on or before the Issuance Agreement
Deadline, it shall no longer be applicable unless Levy has terminated this
Agreement in accordance with Section 20(f) on or before the Issuance Agreement
Deadline; and

 
 
ii.
USC and each Joint Venture Partner, as applicable, shall have executed and
delivered to Levy counterparts to each Final Form to which it is a party.

 
b.           The obligations of the Joint Venture Parties to close the
Redemption shall be subject to satisfaction of the following conditions prior to
or concurrently with the Closing, which conditions may be waived by USC in its
sole discretion:
 
 
i.
the approval by the U.S. Bankruptcy Court of the entry by USC into this
Agreement and the other agreements, amendments and documents contemplated herein
by August 20, 2010; provided, that USC may not waive this condition; and

 
5

--------------------------------------------------------------------------------


 
 
ii.
Levy, Superior and the New Joint Venture Partner, as applicable, shall have
executed and delivered to USC counterparts to each Final Form to which it is a
party.

 
c.           The obligation of each of the parties is subject to the condition
that no action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or
non-U.S. jurisdiction wherein an unfavorable injunction, judgment, order,
decree, ruling, or charge would (A) prevent consummation of any of the
transactions contemplated by this Agreement or (B) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation (and no
such injunction, judgment, order, decree, ruling, or charge shall be in effect).


d.           USC and each of the Joint Venture partners hereby agree to use
their commercially reasonable best efforts to obtain the approval by the U.S.
Bankruptcy Court of the entry by USC into this Agreement and the other
agreements, amendments and documents contemplated herein by August 20, 2010.


7.           Closing.  Subject to the satisfaction or waiver of the conditions
set forth in Section 6, the closing of the Redemption (the “Closing”) shall take
place at the offices of Honigman Miller Schwartz and Cohn LLP or such other
location as agreed by the parties on a date specified by Levy at least 3
business days after Levy gives notice to USC and the Joint Venture Partners that
Superior is prepared to consummate the Issuance.


8.           Operating Agreement.


 
(a)
Upon the Closing, the Joint Venture Partners and USC shall have no obligation
under the Operating Agreement which arise from facts or circumstances that occur
on or after the Closing and Kurtz shall no longer be the Tax Matters Partner (as
defined in the Operating Agreement); provided that the obligations set forth in
Section 6.7 of the Operating Agreement shall survive the Closing and all rights
to indemnification and exculpation from liabilities for acts or omissions
occurring at or prior to the Closing Date and rights to advancement of expenses
relating thereto now existing in favor of any USC Indemnified Party as provided
in the Operating Agreement or the organizational documents of any of Superior’s
subsidiaries shall survive the Redemption and shall not be amended, repealed or
otherwise modified in any manner that would adversely affect any right
thereunder of any such USC Indemnified Party.



 
(b)
The parties hereto acknowledge and agree that as of the date hereof and as of
the Closing Date that:



 
i.
all Significant Transactions (as defined in the Operating Agreement) which
occurred on or prior to the date hereof were approved by the Board of Directors
of Superior (the “Board”) in accordance with Section 6.8 of the Operating
Agreement;

 
 
ii.
each Joint Venture Partner has made all capital contributions which the Board
requested it to make on or prior to the date hereof in accordance with Sections
8.01 and 8.02 of the Operating Agreement;

 
 
iii.
all distributions and allocations of profits and losses of Superior made to any
member of Superior on or prior to the date hereof were made in accordance with
the terms and provisions of the Operating Agreement; and

 
6

--------------------------------------------------------------------------------


 
 
iv.
such party is not aware of any violation of Section 14.5 of the Operating
Agreement (with respect to Company Opportunities (as defined in the Operating
Agreement)) or Section 14.6 of the Operating Agreement (with respect to
Confidential Information (as defined in the Operating Agreement)) by any Joint
Venture Partner on or prior to the date of this Agreement or the Closing Date,
as applicable.

 
 
(c)
In connection with the exercise by Levy of its Section 5.4 rights under Section
2(i) of this Agreement, USC and the Joint Venture Partners hereby (on behalf of
itself and its affiliates) waive, release and agree not to assert any claim,
defense or position that USC’s emergence from bankruptcy on or before the
Section 5.4 End Date in any way adversely affects Levy’s right to exercise such
rights.  Upon the consummation of the Closing, Levy hereby agrees to waive all
of its rights under Section 5.4 of the Operating Agreement with respect to any
period before, on or after the Closing.



9.           Non-Compete.  For a period of five (5) years after the Closing, the
Joint Venture Partners and USC shall not compete with Superior by, indirectly or
directly, engaging in, owning an interest in, making an investment in or
becoming a creditor of, or providing any credit to, any business which conducts
the Business in the State of Michigan.  Notwithstanding the foregoing, the
restrictions in this Section 9 shall not prohibit any Joint Venture Partner, USC
or any of their respective affiliates from disposing, transferring or selling
any asset to any party (including for consideration consisting in whole or in
part of debt instruments), supplying materials or supplies to any party
(including on credit), purchasing materials or supplies from any party
(including on credit) and leasing real and personal property to any party or
from conducting their business as currently conducted as of the date of this
Agreement and which does not constitute the Business.


10.           Entire Agreement/Merger.  This Agreement and the other agreements
referenced herein (including the Ancillary Agreements, as amended, modified,
waived or terminated in accordance with the terms hereof) represent the entire
agreement of the parties with respect to the subject matter hereof, and all
other prior agreements, written or oral, are hereby merged herein and are of no
further force or effect.  This Agreement (including any exhibit and schedule
hereto, the Supplement and the Joinder) may not be changed orally, but only by
agreement in writing, signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.
 
11.           Headings.  The headings in this Agreement are inserted for
convenience only and shall not in any way affect the meaning or interpretation
of this Agreement.
 
12.           Counterparts/Headings.  This Agreement may be executed
contemporaneously in one or more counterparts, each of which shall be deemed an
original.  The article and section headings contained herein are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.
 
7

--------------------------------------------------------------------------------


 
13.           Notices.  Any notice, request, information or other document to be
given under this Agreement to any of the parties by the other shall be in
writing and delivered personally or sent by certified mail, postage prepaid, as
follows:
 

 
If to Levy or:
Edw. C. Levy Co.
   
8800 Dix Avenue
   
Detroit, Michigan  48209
   
Attention:  Daniel M. Mergens
         
With copies to:
Honigman Miller Schwartz and Cohn, LLP
   
660 Woodward Avenue
   
Suite 2290 First National Building
   
Detroit, Michigan  48226
   
Attention:  Patrick T. Duerr, Esq.
         
If to USC and the
U.S. Concrete, Inc.
 
Joint Venture Partners:
2925 Briarpark, Suite 1050
   
Houston, Texas 77042
   
Attention:  Curt M. Lindeman
         
With copies to:
Kirkland & Ellis LLP
   
300 North LaSalle
   
Chicago, Illinois 60654
   
Attention:  Carol Anne Huff
     
Patrick J. Nash, Jr.
     
Ross M. Kwasteniet


 
Any party may change the address to which notices are to be sent to it by giving
written notice of such change of address to the other parties in the manner
provided in this Agreement for giving notice.


14.           No Waiver.  No waiver of any agreement or provision of this
Agreement shall be deemed a waiver of any preceding or succeeding breach or of
any other agreement or provision contained in this Agreement.  No extension of
time for performance of any obligation or acts shall be deemed an extension of
the time for performance of any other obligations or acts.


15.           Governing Law and Jurisdiction.  This Agreement shall be construed
and enforced in accordance with the laws of the State of Michigan.  The state
courts in Oakland County, Michigan and the Federal Court in Wayne County,
Michigan shall be the sole and exclusive forums for the resolution of any
disputes arising from this Agreement, and the parties to this Agreement hereby
submit to the personal jurisdiction and process of these courts.


16.           Assignability.  This Agreement shall not be assignable by any of
the parties hereto without the prior written consent of the other parties;
provided, that USC and the Joint Venture Partners agree that the New Joint
Venture Partner may become a party to this Agreement upon execution of the
Joinder Agreement prior to Closing; provided, further that such New Joint
Venture Partner is reasonably satisfactory to USC; and provided, further, that
USC and the Joint Venture Partners hereby agree that any proposed New Joint
Venture Partner with respect to which they or any Authorized Representative have
received any of the materials set forth on Annex C hereto prior to the Due
Diligence End Date shall be reasonably satisfactory to USC, unless USC or the
New Joint Venture Partners have terminated this Agreement pursuant to Section
20(d) on or prior to the Due Diligence End Date.


17.           Survival of Provisions.  The representations, warranties and
covenants of the parties contained in this Agreement shall survive the Closing,
and each of them shall be binding upon the other parties at all times after the
execution of this Agreement, including after the Closing, and they shall be
enforceable against the parties, including after the Closing.


18.           Severability.  If any provision of this Agreement is determined to
be illegal or invalid, such illegality or invalidity shall have no effect on the
other provisions of this Agreement and shall remain valid, operative and
enforceable.
 
8

--------------------------------------------------------------------------------




19.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective permitted
successors and assigns.


20.           Termination.  This Agreement shall terminate upon the earlier
of:  (a) September 30, 2010 if the Closing has not occurred by such date; (b)
such time as the Joint Venture Partners or USC notify Levy that a condition to
the Closing set forth in Section 6(b) or 6(c) has become incapable of
fulfillment; (c) such time as Levy notifies USC and the Joint Venture Partners
that a condition to the Closing set forth in Section 6(a) or 6(c) has become
incapable of fulfillment; (d) the delivery of a written notice by USC to Levy on
or prior to the Due Diligence End Date that it is terminating this Agreement
pursuant to this Section 20(d) in connection with the Due Diligence Review; (e)
the delivery of a written notice by USC or Levy to the other parties hereto on
or prior to the Negotiation End Date that it is terminating this Agreement
pursuant to this Section 20(e) in connection with the negotiation of the Final
Forms and (f) the delivery of a written notice by Levy  to the other parties
hereto on or prior to the Issuance Agreement Deadline that it is terminating
this Agreement pursuant to this Section 20(f).  Notwithstanding any other term
or provision of this Agreement to the contrary, in the event of the termination
of this Agreement for any reason whatsoever, the provisions of Section 8(c)
shall survive such termination and shall remain in full force and effect.




[signatures pages to follow]
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Redemption Agreement as of
the date first above written.
 

Edw. C. Levy Co.,         a Michigan corporation                                
By:
/s/ Daniel M. Mergens
   
 
              Its:
Vice President
   
 
              Dated:
August 5, 2010
   
 
 

 
[Signature Page to Redemption Agreement]

--------------------------------------------------------------------------------


 
 

Superior Materials Holding, LLC,         a Michigan limited liability company  
                              By:
/s/ Jeffrey Spahr
   
 
              Its:
President
   
 
              Dated:
8/6/10
   
 
 


 

Kurtz Gravel Company,         a Michigan corporation                            
    By:
/s/ Michael W. Harlan
   
 
              Its:
Vice President
   
 
              Dated:
8/5/10
   
 
 

 
 

Superior Holdings, Inc.,         f/k/a Superior Redi-Mix, Inc.,         a
Michigan corporation                                 By:
/s/ Michael W. Harlan
   
 
              Its:
Vice President
   
 
              Dated:
8/5/10
   
 
 

 
 

BWB, Inc. of Michigan,         a Delaware corporation                          
      By:
/s/ Carl Lindeman
   
 
              Its:
Vice President
   
 
              Dated:
8/5/2010
   
 
 

 
[Signature Page to Redemption Agreement]

--------------------------------------------------------------------------------


 

Builders’ Redi-Mix, LLC,         a Delaware limited liability company          
                      By:
/s/ Carl Lindeman
   
 
              Its:
Vice President
   
 
              Dated:
8/5/2010
   
 
 

 
 

USC Michigan, Inc.,         a Delaware corporation                              
  By:
/s/ Michael W. Harlan
   
 
              Its:
Vice President
   
 
              Dated:
8/5/10
   
 
 


 

US Concrete, Inc.,         a Delaware corporation                              
  By:
/s/ Carl Lindeman
   
 
              Its:
Vice President
   
 
              Dated:
8/5/2010
   
 
 

 
[Signature Page to Redemption Agreement]

--------------------------------------------------------------------------------


 
ANNEX A


1.
The following terms shall have the following means as used in the Redemption
Agreement and this Annex A;

 
‘‘Adverse Consequences’’ means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes (other than Taxes based upon the
income of Superior for taxable periods prior to Closing), liens, losses,
expenses, and fees, including court costs and attorneys’ fees and expenses.
 
‘‘Liability’’ means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.
 
 ‘‘Tax’’ or ‘‘Taxes’’ means any federal, state, local, or non-U.S. gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not and including any obligations to
indemnify or otherwise assume or succeed to the Tax liability of any other
Person.
 
2.
If any third party notifies any USC Indemnified Party with respect to any matter
(a ‘‘Third-Party Claim’’) that may give rise to a claim for indemnification
against any Indemnifying Party under Section 2.a. of the Redemption Agreement,
then the USC Indemnified Party shall promptly notify each Indemnifying Party
thereof in writing; provided, however, that no delay on the part of the USC
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party is thereby prejudiced.

 
3.
Any Indemnifying Party will have the right to defend the USC Indemnified Party
against the Third-Party Claim with counsel of his, her, or its choice
satisfactory to the USC Indemnified Party so long as (A) the Indemnifying Party
notifies the USC Indemnified Party in writing within 15 days after the USC
Indemnified Party has given notice of the Third-Party Claim that the
Indemnifying Party will indemnify the USC Indemnified Party from and against the
entirety of any Adverse Consequences the USC Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Third-Party Claim, (B) the Indemnifying Party provides the USC Indemnified Party
with evidence acceptable to the USC Indemnified Party that the Indemnifying
Party will have the financial resources to defend against the Third-Party Claim
and fulfill its indemnification obligations hereunder, (C) the Third-Party Claim
involves only money damages and does not seek an injunction or other equitable
relief, (D) settlement of, or an adverse judgment with respect to, the Third
Party Claim is not, in the good faith judgment of the USC Indemnified Party,
likely to establish a precedential custom or practice adverse to the continuing
business interests or the reputation of the USC Indemnified Party, and (E) the
Indemnifying Party conducts the defense of the Third-Party Claim actively and
diligently.

 
A-1

--------------------------------------------------------------------------------


 
4.
So long as the Indemnifying Party is conducting the defense of the Third-Party
Claim in accordance with paragraph 3 above, (A) the USC Indemnified Party may
retain separate co-counsel at his, her, or its sole cost and expense and
participate in the defense of the Third-Party Claim, (B) the USC Indemnified
Party will not consent to the entry of any judgment on or enter into any
settlement with respect to the Third-Party Claim without the prior written
consent of the Indemnifying Party (not to be unreasonably withheld), and (C) the
Indemnifying Party will not consent to the entry of any judgment on or enter
into any settlement with respect to the Third-Party Claim without the prior
written consent of the USC Indemnified Party (not to be unreasonably withheld).

 
5.
In the event any of the conditions in paragraph 2 above is or becomes
unsatisfied, however, (A) the USC Indemnified Party may defend against, and
consent to the entry of any judgment on or enter into any settlement with
respect to, the Third-Party Claim in any manner his, her, or it may deem
appropriate (and the USC Indemnified Party need not consult with, or obtain any
consent from, any Indemnifying Party in connection therewith), (B) the
Indemnifying Parties will reimburse the USC Indemnified Party promptly and
periodically for the costs of defending against the Third-Party Claim (including
attorneys’ fees and expenses), and (C) the Indemnifying Parties will remain
responsible for any Adverse Consequences the USC Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Third-Party Claim.

 
A-2

--------------------------------------------------------------------------------


 
ANNEX B
 
This Note was originally issued on _________ ____,2010, and has not been
registered under the Securities Act of 1933, as amended, or any state securities
act, and may not be sold or transferred in the absence of such registration or
qualification or an exemption therefrom under the securities act or any such
state securities laws that may be applicable.
 
PROMISSORY NOTE
 
$1,500,000
_______, 2010

 
FOR VALUE RECEIVED, the undersigned, jointly and severally, (the “Makers”)
promise to pay to the order of Superior Materials Holding, LLC (“Payee”), the
principal sum of One Million, Five Hundred Thousand ($1,500,000) Dollars as
follows:
 
1.           On or before January 1, 2011 - $750,000.
 
2.           On or before January 1, 2012 - $750,000.
 
3.           The interest on the principal sum shall be equal to 0%.
 
This Note may be prepaid, in whole or in part, without premium, penalty or
additional interest.  Any costs, expenses or legal fees incurred by Payee in
collecting amounts payable under this Note to which Payee is entitled shall be
paid by the Makers.
 
This Note shall be governed by, and construed in accordance with, the laws of
the State of Michigan.  The state courts in Oakland County, Michigan and the
Federal Court in Wayne County, Michigan shall be the sole and exclusive forums
for the resolution of any disputes arising from this Note, and the parties to
this Note hereby submit to the personal jurisdiction and process of these
courts.
 
This note may not be transferred or assigned by Payee without the Makers’ prior
written consent.
 
Kurtz Gravel Company,
 a Michigan corporation




By:  _________________________
 
Its:  _________________________


Dated:  ______________________
 
B-1

--------------------------------------------------------------------------------




Superior Holdings, Inc.,
 f/k/a Superior Redi-Mix, Inc.,
 a Michigan corporation




By:  _________________________


Its:  _________________________


Dated:  ______________________




BWB, Inc. of Michigan,
 a Delaware corporation




By:  _________________________


Its:  _________________________


Dated:  ______________________




Builders’ Redi-Mix, LLC,
 a Delaware limited liability company




By:  _________________________


Its:  _________________________


Dated:  ______________________




USC Michigan, Inc.,
 a Delaware corporation




By:  _________________________


Its:  _________________________


Dated:  ______________________
 
B-2

--------------------------------------------------------------------------------




US Concrete, Inc.,
 a Delaware corporation




By:  _________________________


Its:  _________________________


Dated:  ______________________
 
B-3

--------------------------------------------------------------------------------




ANNEX C


Subject Matters


 
1)
Historical audited financial statements;

 
2)
Most recent cash balances and borrowing capacity;

 
3)
Corporate entity organizational chart;

 
4)
Summary of current debt balances (including, letters of credit) and availability
by facility;

 
5)
Most recent creditor presentation(s); and

 
6)
Details on historical and projected pension expenses and contributions (e.g.,
amounts and in what legal entities do these liabilities exist).

 
C-1

--------------------------------------------------------------------------------


 
ANNEX D
 
FORM OF JOINDER AGREEMENT
 
This Joinder Agreement (this “Joinder Agreement”) to the Redemption Agreement
dated July 28, 2010 (the “Redemption Agreement”) by and among Kurtz Gravel
Company, a Michigan corporation, Superior Holdings, Inc. (f/k/a Superior
Redi-Mix, Inc.), a Michigan corporation, BWB, Inc. of Michigan, a Delaware
corporation, Builders’ Redi-Mix, LLC, a Delaware limited liability company, and
USC Michigan, Inc., a Delaware corporation (hereinafter sometimes collectively
referred to as the “Joint Venture Partners”), U.S. Concrete, Inc., a Delaware
corporation (“USC”), Superior Materials Holding, LLC, a Michigan limited
liability company (“Superior”), and Edw. C. Levy Co., a Michigan corporation
(“Levy”) is entered into this [] day of [] 2010.
 
Pursuant to Section 16 of the Agreement, USC, the Joint Venture Parties, Levy
and [insert name] (the “New Joint Venture Partner”) hereby agree as follows:
 
[Insert name] hereby agrees that upon execution of this Joinder Agreement, it
hereby is joined to and becomes a party to the Redemption Agreement and is
subject to the obligations set forth in Section 2.a thereof as an Indemnifying
Party as if it were an original party thereto; provided that this Joinder
Agreement shall be of no force and effect unless the closing of the Issuance
shall occur.  For purposes of Section 2.a, after giving effect to the
Redemption, the percentage interest in Superior of [insert name] shall be []%
and the percentage interest in Superior of Levy shall be []%.
 
This Joinder Agreement shall be construed and enforced in accordance with the
laws of the State of Michigan.  The state courts in Oakland County, Michigan and
the Federal Court in Wayne County, Michigan shall be the sole and exclusive
forums for the resolution of any disputes arising from this Agreement, and the
parties to this Agreement hereby submit to the personal jurisdiction and process
of these courts.


All notices pursuant to the Redemption Agreement shall be sent to [insert name]
at the address sort forth on its signature page hereto.
 

 
______________________________
[INSERT NAME & ADDRESS]             
     
[Signature blocks for Superior, Levy, USC and JV Parties to follow]

 
D-1

--------------------------------------------------------------------------------

